Citation Nr: 1522950	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-29 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A § 1310.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to April 1991.  The Veteran died in July 2011 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his service-connected hypertension was a contributory cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)), which imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation and finds that, given the favorable action taken herein with regard to the claim of service connection for the cause of the Veteran's death, no further discussion of the VCAA requirements with regard to these issues is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Cause of death under 38 U.S.C. § 1310

Here, the appellant asserts entitlement to service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected hypertension contributed to his death from malignant lymphoma due to end-stage renal disease.  The Board notes that the appellant has alternatively contended that the Veteran's death was caused by end-stage renal disease, which initially manifested during his military service.  As will be explained below, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected hypertension contributed to the Veteran's death.  Accordingly, the alternative theory of entitlement will be addressed no further herein.

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

It is undisputed that the Veteran died in July 2011.  See the Veteran's certificate of death dated July 2011.  His death certificate listed lymphoma as the cause of death.  The death certificate also identified end-stage renal disease as another significant condition contributing to death, but not resulting in the underlying cause given.  Notably, an affidavit for correction of the death record was issued in September 2011, which identified the cause of the Veteran's death as septic shock due to malignant lymphoma.  The affidavit for correction also indicated that end-stage renal disease and hypertension were other significant conditions contributing to death, but not resulting in the underlying cause given.

Although service connection for lymphoma and end-stage renal disease was not in effect for this condition at the time of the Veteran's death, he was service-connected for hypertension.

Turning to question of nexus between the Veteran's cause of death and the service-connected hypertension, the Board has reviewed the evidence of record and finds the February 2015 opinion of Dr. M.S., to be particularly probative.  In his opinion, Dr. M.S. reviewed the Veteran's medical history as well as pertinent medical literature.  Dr. M.S. noted that the Veteran's immediate cause of death was septic shock, he further opined that the Veteran's "inability to fight off the infection caused by the biopsy of his axilla was substantially due to the chronic debilitation he suffered as a result of end stage renal disease and hypertension."  Moreover, the opinion of Dr. M.S. is consistent with the Veteran's corrected death record which documented hypertension as a "significant condition contributing to death."  See the affidavit for correcting a death record dated September 2011.

With resolution of reasonable doubt in the appellant's favor, the Board concludes that the competent and persuasive evidence of record establishes that service-connected hypertension contributed to the cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).
The Board has considered the other medical evidence of record that does not identify the Veteran's death as causally related to the service-connected hypertension, but finds significant probative value in the opinion of the Dr. M.S., who thoroughly reviewed the Veteran's medical history and pertinent clinical literature, and concludes that the evidence is at least in equipoise regarding whether the Veteran's service-connected hypertension contributed to his death.  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


